

	

		II

		109th CONGRESS

		1st Session

		S. 2159

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Smith (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To provide for reimbursement of the cost of certain

		  projects at the Fern Ridge Dam, Oregon.

	

	

		1.Fern Ridge Dam,

			 Oregon

			(a)Definition of

			 dam safety projectNotwithstanding any other provision of law

			 (including a regulation), the repairs initiated at Fern Ridge Dam, Oregon,

			 during fiscal year 2005 shall be considered to be a dam safety project, as that

			 term is defined by the Chief of Engineers.

			(b)Costs of

			 projects

				(1)In

			 generalExcept as provided in paragraph (2), the cost of the

			 repairs described in subsection (a) shall be reimbursable in accordance with

			 section 1203 of the Water Resources Development Act of 1986 (33 U.S.C.

			 467n).

				(2)ExceptionThe

			 portion of repair costs allocated to irrigation as a project benefit shall not

			 be reimbursable.

				

